Citation Nr: 0424605	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability 
manifested by abnormal cholesterol, secondary to a 
psychiatric disability.

3.  Entitlement to service connection for grinding of the 
teeth, secondary to a psychiatric disability.

4.  Entitlement to service connection for impotence, 
secondary to a psychiatric disability.

5.  Entitlement to service connection for insomnia, secondary 
to a psychiatric disability.  




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension; denied service connection for a 
psychiatric disability, including PTSD; and denied service 
connection for disabilities manifested by abnormal 
cholesterol, grinding of the teeth, impotence, and insomnia, 
claimed as secondary to a psychiatric disability.  

The veteran did not include the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hypertension in his notice of 
disagreement, and this issue was not included in the 
statement of the case.  Therefore, the issue is not in 
appellate status and will not be addressed herein.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in 
February 2004.  At the hearing, he submitted additional 
evidence with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2003).  

The issues of entitlement to service connection for 
disabilities manifested by abnormal cholesterol, grinding of 
the teeth, impotence, and insomnia, claimed as secondary to a 
psychiatric disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The record contains independent evidence that the 
veteran's claimed stressor actually occurred during his tour 
of duty in Vietnam.  

3.  The veteran has been diagnosed with PTSD and an anxiety 
disorder as a result of the verified stressor he experienced 
in Vietnam.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as an anxiety disorder/PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2003).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In VAOPGCPREC 12-99, VA's General Counsel addressed the 
subject of determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. 
§ 1154(b).  The General Counsel held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), required that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOPGCPREC 12-99; see also, 
38 U.S.C.A. § 1154(a) (West 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service personnel records reflect that he 
served two tours of duty in the Republic of Vietnam.  His 
first tour of duty was from August 1968 to August 1969 and 
the second tour was from February 1970 to March 1971.  His 
service personnel records indicate that during his first tour 
of duty in Vietnam, he was assigned to Company A of the 9th S 
& T Battalion, 9th Infantry Division.  

In written statements as well as at his personal hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C., in February 2004, the veteran related that his Military 
Occupational Specialty (MOS) was in supply services.  He 
indicated that he was responsible for transporting supplies.  
He recalled that he was subject to constant incoming enemy 
fire, he saw soldiers being killed, and he knew a fellow 
soldier who committed suicide when he entered a barracks with 
a hand grenade that he allowed to explode.  

An incident report dated in December 1968 reported that 
Private T.L.L. (Pvt. L.), a serviceman assigned to Company B 
of the 9th S & T Battalion, 9th Infantry Division, entered the 
billets to visit some friends.  Pvt. L. pulled an M26 frag 
grenade from his jacket.  The pin was missing from the 
grenade and the handle was secured by a string.  The members 
of the unit pleaded with him to put the grenade down, 
however, it exploded while he was holding it.  Several 
soldiers were injured.  Pvt. L. was pronounced dead.  

Based upon a review of these records, and the veteran's 
statements and testimony, the Board finds that there is 
sufficient corroborating evidence that he was exposed to his 
claimed stressor of knowing a fellow soldier who committed 
suicide when he let a hand grenade explode in the barracks.  
Although the veteran did not indicate that he was directly 
involved in the incident, it occurred close within his 
Battalion, and he indicated that he had been friends with the 
individual.  Accordingly, taking due consideration of the 
places, types, and circumstances of the veteran's service, 
the Board concludes that he was exposed to a verified 
stressor in service.  See 38 U.S.C.A. § 1154(a); Suozzi, 
Pentecost, supra.  

Upon VA examination in September 2002, the veteran was 
diagnosed with an anxiety disorder.  His Axis IV diagnosis 
was "no specific major recent stressor, major past stressor 
is death of close friend in Vietnam."  The examiner 
indicated that although the veteran exhibited some symptoms 
of PTSD, the criteria were not sufficiently met to support a 
diagnosis of that disability.  He did state that the 
veteran's "ability to form close relationships with people 
may well have, at least as likely as not, been adversely 
affected by the experience of learning his close friend had 
committed suicide."  

VA outpatient treatment records show that the veteran has 
been diagnosed with PTSD and he has participated in the PTSD 
program.  

The VA outpatient records have indicated that the veteran has 
been diagnosed with PTSD, and the diagnosis was based, 
including in August 2003, on the verified military stressor.  
Hence, the Board finds that the evidence supports a finding 
that the veteran has a diagnosis of PTSD related to a 
verified military service stressor.  The September 2002 VA 
examiner found that the veteran did not fulfill the criteria 
for a diagnosis of PTSD.  However, he essentially related the 
veteran's anxiety disorder to the stressor he experienced in 
Vietnam.  Accordingly, resolving any reasonable doubt in 
favor of the veteran, the Board concludes that the veteran's 
psychiatric disorder, variously diagnosed as a generalized 
anxiety disorder and PTSD, was incurred in service.  
Therefore, service connection for this disability is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f).  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

However, in light of the Board's favorable decision herein, 
which constitutes a full grant of the benefit sought by the 
veteran on appeal (for the issue that was adjudicated), the 
Board finds that a full and detailed explanation of VA's 
compliance with these requirements is not needed at this 
time, and additional notice or development of this issue 
would not benefit the veteran in any way.  




ORDER

Service connection for a psychiatric disability, diagnosed as 
an anxiety disorder and PTSD, is granted.  


REMAND

As outlined above, the veteran has established service 
connection for an anxiety disorder/PTSD.  He has also claimed 
entitlement to service connection for disabilities manifested 
by abnormal cholesterol, grinding of the teeth, impotence, 
and insomnia, secondary to his psychiatric disability.  The 
Board finds that, consistent with VA's duty to assist a 
claimant with the development of his claim, further 
development is required before a final decision may be 
rendered on these issues.  In particular, it must be 
determined whether or not these claimed disabilities 
represent additional distinct disabilities proximately due to 
or aggravated by his service-connected psychiatric 
disability, or merely symptoms of his service-connected 
psychiatric disability to be considered in rating that 
disability, or are due to another cause.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for abnormal cholesterol, 
grinding of the teeth, impotence, and 
insomnia since June 2002.  After securing 
the necessary release, the RO should 
obtain these records.  

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the etiology of his abnormal cholesterol, 
grinding of the teeth, impotence, and 
insomnia.  The claims folder should be 
made available to the examiner for review 
before the examination.  After a thorough 
examination, and a review of the record, 
the examiner should provide an opinion as 
to whether the veteran's abnormal 
cholesterol, grinding of the teeth, 
impotence, and insomnia are symptoms of 
his service-connected psychiatric 
disability, or separately diagnosable 
disabilities.  If any of the disorders 
represents a separately diagnosable 
disability, the examiner should provide 
an opinion as to whether they are 
proximately due to or aggravated by his 
service-connected psychiatric disability; 
or are due to other causes.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claims.  If any of the determinations 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  Thereafter, the case should 
be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   




	                     
______________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



